      Case 1:20-cv-09500-LGS-SDA Document 35 Filed 06/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        6/17/2021
 Willet Davidson,

                                 Plaintiff,
                                                             1:20-cv-09500 (LGS) (SDA)
                -against-
                                                             ORDER FOR
 Department of Corrections et al.,                           TELEPHONE CONFERENCE

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Having been informed that Plaintiff has been transferred from Downstate Correctional

Facility to Great Meadow Correctional Facility (“Great Meadow”), IT IS HEREBY ORDERED that

the Warden or other official in charge of Great Meadow produce plaintiff Willet Davidson, DIN

21A0603, on Wednesday, June 30, 2021 at 10:00 a.m., to a suitable location within Great

Meadow that is equipped with a telephone, for the purpose of participating in a conference with

the Court and Defendants’ counsel. If the scheduled time and date presents a hardship, the

Warden or the Warden’s designee should promptly inform Chambers by calling Courtroom

Deputy Katherine Lopez at (212) 805-0274.

       Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact

Great Meadow to arrange the call and determine the telephone number at which Plaintiff will be

reachable at the above time and date; and (3) at the scheduled time, call (888) 278-0296 (or (214)

765-0479) and enter access code 6489745 with Plaintiff on the line.
      Case 1:20-cv-09500-LGS-SDA Document 35 Filed 06/17/21 Page 2 of 2




         The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff at the following address: Willet Davidson, DIN 21A0603, 11739 State Route 22, P.O. Box

51, Comstock, NY 12821-0051 and to update his address on the docket.

SO ORDERED.

Dated:          New York, New York
                June 17, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                2
